File No. 333-59093 Rule 497(e) SUN CAPITAL ADVISERS TRUST SC Lord Abbett Growth & Income Fund SC WMC Blue Chip Mid Cap Fund Sun Capital Global Real Estate Fund (the “Funds”) Supplement dated March 16, 2009 to the Funds’ Initial Class and Service Class Prospectuses, each dated May 1, (the “Prospectuses”) Due to an error, certain performance information was misstated in the Initial Class and Service Class Prospectuses of the Funds and has been revised and presented correctly below.With respect to SC WMC Blue Chip Mid Cap Fund, the error resulted in the annual returns of Initial Class shares for certain years being overstated and for certain other years being understated in the “Year-by-year total returns” table provided in the Initial Class and Service Class Prospectuses for the Fund.With respect to the Service Class shares of Sun Capital Global Real Estate Fund, the error resulted in the annual return for one year being understated in the “Year-by-year total returns” table for the Fund.This supplement also corrects certain prior performance information included in the “Lord Abbett Composite Performance Information” provided in Appendix A to the Prospectuses, which overstated Lord, Abbett & Co. LLC’s performance in managing other accounts in the “Average Annual Total Returns” for 3 Years, 5 Years, 10 Years and Since Inception, and the “Year by Year Total Returns” for the year 2005. 1. SC WMC Blue Chip Mid Cap Fund:The following is a side-by-side comparison of the corrected performance numbers and the performance numbers as presented in the May 1, 2008 prospectuses.The chart captioned CORRECTED PERFORMANCE NUMBERS replaces the bar chart currently in the section entitled “The Funds’ Goals, Strategies and Risks” located on page 19 of the Initial Class Prospectus and on page 18 of the Service Class Prospectus. CORRECTED
